BRYAN, Judge,
concurring specially.
I agree with the main opinion. I also agree with the analysis set forth in Judge Thomas’s special writing and, therefore, join her writing. I reiterate my contentions as to our appellate courts’ current jurisprudence regarding the viable-alternatives prong of Ex parte Beasley, 564 So.2d 950 (Ala.1990), as stated in my special writing in A.D.B.H. v. Houston County Department of Human Resources, 1 So.3d 53, 64 (Ala.Civ.App.2008) (Bryan, J., concurring specially).